Title: From George Washington to Dominique-Louis Ethis de Corny, 5 December 1785
From: Washington, George
To: Corny, Dominique-Louis Ethis de


   
      Sir,
      Mount Vernon 5th Decr 1785.
   
I am really ashamed to have been so long in acknowledging the receipt of your letter of the 3d of August last year; but circumstances which would be more tedious in the recital, than important when told, have been the cause of it.
I have now the honor of enclosing you the receipt of the Treasurer of the Society of the Cincinnati of this State, for your Bill on Colo. Wadsworth; & wish it was in my power to have accompanied it with a Diploma: but it has so happened, that except a few which were struck at Philadelphia for the members of that State at their own expence, none have yet been presented to me by the Secretary, for signing. I have the honor to be &c.

Geo: Washington

